Citation Nr: 0808650	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Entitlement to service connection for arthritis of the 
bilateral ankles.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 until March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the veteran, there is a 
heightened obligation to assist the veteran in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case, the veteran has indicated that he 
frequently reported to sick call during basic training for 
pain in his feet, ankles and legs.  Additionally, he 
submitted a lay statement from Mr. N. corroborating these 
visits to sick call for pain in the feet, ankles and legs.  
The veteran and Mr. N are competent to provide lay evidence 
in reporting symptoms such as pain and whether or not the 
veteran reported to sick call.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Furthermore, the veteran has submitted an October 2005 report 
from a private physician generally stating the arthritis of 
the knees and ankles was aggravated by service.  Therefore, 
the Board is of the opinion that the veteran has provided 
evidence of current disabilities, testimony of injuries in 
service, and a physician's statement indicating the 
conditions may be related.  As such, the veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and reviewed by the 
examiner, who must respond to the 
following questions:

a)  Does the veteran have a current right 
or left knee disability or a current right 
or left ankle disability?

b)  If there are currently diagnosed 
disabilities, the examiner must opine 
whether it is at least as likely as not 
that any right or left knee disability or 
right or left ankle disability found to be 
present is related to or had its onset 
during service.  In offering this opinion, 
the examiner must acknowledge the 
veteran's report of a continuity of knee 
and ankle symptomatology since service.  
The examiner must also comment on the 
findings and conclusions set forth in Dr. 
Richard D. Smith's October 2005 report.  A 
clear rationale for all opinions is 
required in a legible report, to include a 
discussion of the facts and medical 
principles involved.  

2.  Then the RO/AMC should readjudicate 
the claims.  If such action does not 
resolve the claims, the RO/AMC shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

